C se 1:19-cv-02552-LAK-OTW Document 12 Filed 06/21/19 Page 1 of 2

Unites St tes District Court for the
Southern istrict of New York
Daniel Patrick Moynihan

U.S. Court

500 Pearl treet
New York, NY 10007-1312

use

 

Hon. Ona T.'Wang
Civil Action No.: 1:19-cv-02552-LAK-OTW
Re: (NYSD+1241-FOLY)

Plaintiff: S

rike3 HOLDINGS, LLC v. John Doe (Defendant)

CASE NO. 11:19-cv-02552-LAK-OTW
iP ADDRESS 74.66.83.211

Hon. Ona

Attached

June 17, 2019
T. Wang,

ig a copy of the subpoena issued on 4/16/2019, to Charter Communications,

me tSpecrym requesting the release of information on John Doe. In correspondence I’ve received

from Chaft

r Communications, Inc./Spectrum | have until June 20, 2019, to file an objection to

the request with the court. Below | have noted my response to said request.

Correspo ndence was received from Ona T. Wang, the United States Magistrate Judge re: The
Plaintiff: Strike 3 Holdings, LLC, has lodged a Civil Procedure against me (John Doe) and served
a subpoena to my non-party Internet Service Provider Spectrum, to ascertain John Does’ Identity.

It is my interpretation and understanding from The Memorandum Opinion &Order filed by the
plaintiff claims that | was downloading from an unauthorized website, movies and or music that

had been

WHAT??? |

lamase
obtained

ridiculous
my privac

illegal obtained and then in turn | made it available to other parties for distribution.

hior citizen and have not now or at anytime downloaded anything that | had not legally
either because it was FREE or some service or item | PAID for. This subpoena is
and | am offended that my time is being wasted having to address this matter and that
y is being threatened by these bogus accusations being made against me.

In accordance with the documentation received | am addressing my correspondence to the court

of the Hor
Communi
this subp
subscribe

Thank yo
correspon
divulging

Respectfu

John Doe

n. Ona T. Wang, United States Magistrate Judge, Strike 3 Holdings, LLC, and Charter
cations, Inc./Spectrum, that | (John Doe) am filing this motion with the court contesting
pena, including any request to litigate the subpoena anonymously. | John Doe (the
r) request that Spectrum not turn over any Identifying information to the plaintiff.

J in advance for your assistance with this matter and | look forward to receiving further
dence from the court via Charter communications, Inc., /Spectrum that this request for
ny anonymity and the situation surrounding these circumstances has been dismissed.

 

y,
|
|
|

 
 

 

 

 

wae ee a te we 2 TS SNS AQ.

tee 4 t

' "
U.S. POSTAGE Paip
FM LePre .
NEW Fe vy
JUN
AMOUNT ®

10007 $6. 85

R2305M1 49a8o.77

 

21/19 Page 2 of 2

 
 

PLACE STICKER AT TOP OF ENVELOPE TO aac
OF THE RETURN ADDRESS, FOLD AT oloy ayaa li

Seeiiebeielela} 4-11.08 tte a ee

A

IMM) ee0 Ret Sivek ec od

7018 1830 OO00 4407 4013

 

 

  

A Te Pry >

“y

 

aabageefis fbi ibd

 

 

We 1:19-cv-02552-LAK-OTW Document12 Fil

C4
